ITEMID: 001-80133
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TURGAY v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: David Thór Björgvinsson
TEXT: 4. The applicant was born in 1959 and lives in Adana.
5. Criminal proceedings were brought against the applicant by the public prosecutor at the Adana State Security Court under Article 168 § 2 of the Criminal Code. The applicant was accused of membership of an illegal organisation.
6. In the course of the criminal proceedings the applicant was remanded in custody. On 20 March 2001 Adana State Security Court convicted the applicant as charged and sentenced him to twelve years and six months' imprisonment. The applicant appealed.
7. On 28 August 2001 the principal public prosecutor at the Court of Cassation submitted his written opinion to the latter. This opinion was not communicated to the applicant.
8. On 20 November 2001 the Court of Cassation upheld the judgment of the first-instance court.
9. In March 2006 the applicant was released from prison following the reduction of his sentence in accordance with the provisions of the new Criminal Code.
10. The relevant domestic law and practice in force at the material time are outlined in the Göç v. Turkey judgment ([GC], no. 36590/97, § 34, ECHR 2002V).
11. On 2 January 2003 Article 316 of the Code of Criminal Procedure Law was amended to provide that the written opinion of the principal public prosecutor at the Court of Cassation be notified to the parties.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
